Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, with respect to claim 1 have been fully considered and are persuasive as the rejection was not pointing out every element of the claim language.  The rejection has been withdrawn. 
Allowable Subject Matter
Claims 2-15 are allowed.
The prior art of record does not disclose a flat elongated portion defining a longitudinal axis, having a first and a second end and defining a first plane, and - one or more fastening portions attached to the housing, where a waist portion is provided between the flat elongated portion and each fastening portion, each waist portion and fastening portion being positioned outside of a second plane comprising the longitudinal axis and being perpendicular to the first plane.
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose a specific mechanical details of the attachment portion with specific shape structure and leg orientation as described in the above claims.
The examiner does not see any motivations in combining the prior art of record to achieve the claimed limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van (EP2466915).
	Regarding claim 1, Van discloses an armature comprising: a U-shaped element having a first leg portion and a second leg portion, an attachment portion having at least a first leg and a second leg and a central portion connected to the legs, where the first leg portion is connected to the central portion (Fig 4a, as shown below).




    PNG
    media_image1.png
    449
    787
    media_image1.png
    Greyscale


(As it can be appreciated from the labeled image above each curved side is consisted of 3 portions. Leg portion, attachment portion which is the curved connection and a leg. Also, all the components above are either directly or indirectly connected to each other)










Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652